     Case 2:16-md-02740-JTM-MBN Document 5662 Filed 01/03/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

____________________________________
IN RE: TAXOTERE (DOCETAXEL)                   :       MDL NO. 2740
PRODUCTS LIABILITY LITIGATION :
                                              :       SECTION “N” (5)
THIS DOCUMENT RELATES TO             :                JUDGE JANE TRICHE MILAZZO
Adriane Brown                        :
Civil Action No. 2:17-cv-15420       :
____________________________________


         JOINT MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

        COMES NOW Plaintiff, by and through her undersigned attorneys, and pursuant to Local

Rule 83.2.11 files this Joint Motion to Withdraw and Substitute Counsel. In support hereof,

Plaintiff states as follows:

        Katie A. Hubbard of Goldenberg Heller & Antognoli, P.C. is currently Plaintiff’s counsel

of record. Plaintiff wishes to substitute Thomas J. Lech of Goldenberg Heller & Antognoli, P.C.

as her counsel of record, and proceed with her claim.

        By agreement of the undersigned attorneys, Katie A. Hubbard wishes to withdraw as

counsel of record for the Plaintiff; and substitute Thomas J. Lech as counsel of record for the

Plaintiff.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays the Court will allow the

withdrawal and substitution of counsel, as set forth herein.




                                             Page 1 of 2
    Case 2:16-md-02740-JTM-MBN Document 5662 Filed 01/03/19 Page 2 of 2


                                            Respectfully Submitted and Agreed to by:



                                            /s/ Katie A. Hubbard
                                            Katie A. Hubbard (IL #6303558)
                                            Goldenberg Heller & Antognoli, P.C.
                                            2227 South State Route 157
                                            Edwardsville, IL 62025
                                            (618) 656-5150 Phone
                                            (618) 656-6230 Fax
                                            khubbard@ghalaw.com


                                            /s/ Thomas J. Lech
                                            Thomas J. Lech (IL #6256261)
                                            Goldenberg Heller & Antognoli, P.C.
                                            2227 South State Route 157
                                            Edwardsville, IL 62025
                                            (618) 656-5150 Phone
                                            (618) 656-6230 Fax
                                            tlech@ghalaw.com

                                            Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 3, 2019, the foregoing document was
electronically filed and served using the CM/ECF system which will send notification of such
filing to all attorneys in this matter who are registered users of the CM/ECF system.


                                     _____/s/ Katie A. Hubbard_________________________

                                     _____/s/ Thomas J. Lech _________________________




                                           Page 2 of 2
